
	

113 S2127 IS: Inspector General Empowerment Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2127
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Lee (for himself, Mr. Tester, Mr. Grassley, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Inspector General Act of 1978 relative to the powers of the Department of Justice
			 Inspector General.
	
	1.Short titleThis Act may be cited as the Inspector General Empowerment Act of 2014.
		
			2.
			Investigations of Department
			 of Justice personnel
			Section
			 8E of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
			
				(1)
				in subsection (b)—
				
					(A)
					in paragraph (2), by striking and
			 paragraph (3);
				
					(B)
					by striking paragraph (3);
				
					(C)
					by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
				
					(D)
					in paragraph (4),
			 as redesignated, by striking paragraph (4) and inserting
			 paragraph (3); and
				
				(2)
				in subsection
			 (d), by striking , except with respect to allegations described in
			 subsection (b)(3),.
			
